IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00365-CV
 
Texas Genco, L.P.,
                                                                      Appellant
 v.
 
Valence Operating Company,
                                                                      Appellee
 
 
 

From the 77th District Court
Freestone County, Texas
Trial Court No. 04-047-A
 

O R D E R

 
Valence Operating Company filed a motion
to dismiss its cross-appeal, pursuant to Texas Rule of Appellate Procedure
42.1(a), (b), because its cross-appeal is unnecessary.  Texas Genco, L.P. is
not opposed to the motion, and thus, we do not find any prejudice to Texas
Genco.
Accordingly, Valence’s motion is
granted, and its cross appeal is dismissed.  Tex.
R. App. P. 42.1(a), (b).


                                                               PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Cross-appeal dismissed
Order issued and filed
August 10, 2005